UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 1)* Under the Securities Exchange Act of 1934 ABOVENET, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 00374N107 (CUSIP Number) Keith Meister Corvex Management LP 712 Fifth Avenue, 23rd Floor New York, New York 10019 (212) 474-6700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) COPIES TO: Patrick J. Dooley, Esq. Akin Gump Strauss Hauer & Feld LLP One Bryant Park New York, NY 10036 (212) 872-1000 February 22, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box []. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following page(s) Page 1 of 11 Pages CUSIP No. 00374N107 Page 2 of11 Pages 1Names of Reporting Persons CORVEX MANAGEMENT LP 2Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization DELAWARE 7 Sole Voting Power Number of Shares Beneficially Owned By Each 8 Shared Voting Power 0 Reporting Person With 9 Sole Dispositive Power 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by Each Reporting Person 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 5.96% 14Type of Reporting Person (See Instructions) PN; IA CUSIP No. 00374N107 Page 3 of11 Pages 1Names of Reporting Persons KEITH MEISTER 2Check the Appropriate Box If a Member of a Group (See Instructions) c. [] d. [X] 3SEC Use Only 4Source of Funds (See Instructions) WC 5Check Box If Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [] 6Citizenship or Place of Organization DELAWARE 7 Sole Voting Power Number of Shares Beneficially Owned By Each 8 Shared Voting Power 0 Reporting Person With 9 Sole Dispositive Power 10 Shared Dispositive Power 0 11Aggregate Amount Beneficially Owned by Each Reporting Person 12Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [] 13Percent of Class Represented By Amount in Row (11) 5.96% 14Type of Reporting Person (See Instructions) IN; HC CUSIP No. 00374N107 Page 4 of11 Pages This Amendment No. 1 supplements the information set forth in the Schedule 13D filed by Corvex Management LP and Keith Meister with the United States Securities and Exchange Commission on December 1, 2011 (the “Original Schedule 13D” and together with Amendment No. 1, the “Schedule 13D”) relating to the shares of Common Stock, par value $0.01 per share (the “Shares”) of AboveNet, Inc., a Delaware corporation (the “Issuer”).Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Original Schedule 13D. The information set forth in response to each separate Item below shall be deemed to be a response to all Items where such information is relevant.The Schedule 13D is supplementally amended as follows. Item 3.Source and Amount of Funds or Other Consideration. The responses to Items 4, 5 and 6 are incorporated herein by reference. The Reporting Persons used working capital of the Corvex Master Fund LP (“Corvex Fund”)to purchase the 1,265,535 Shares reported herein and to acquire the call options referenced in Item 6.The total purchase price for the Shares reported herein was $76,322,519 and the purchase price to acquire such call options was $6,305,273. Item 4. Purpose of Transaction. The responses to Items 3, 5 and 6 are incorporated herein by reference. On February 22, 2012 Corvex Funddelivered to the Issuer’s principal executive offices, pursuant to the Issuer’s Amended and Restated Bylaws (the “Bylaws”), a Notice of Intent to Nominate Individuals for Election as Directors and Propose Stockholder Business at theAnnual Meeting of Stockholders (the “Notice”).Pursuant to the Notice,Corvex Fundnominated three individuals, Mr. Keith Meister, Mr. Strauss Zelnick, and Mr. Peter Aquino, as nominees and proposed an amendment to the Issuer’s Bylaws that would fix the size of the entire board of directors of the Issuer (the “Board”) at nine members.There are, to the Reporting Person’s knowledge, currently six directors serving on the Issuer’s Board.All such nominees have agreed to serve as directors if elected. A copy of the Notice is attached asExhibit 3 hereto. The Reporting Persons believe that the status quo capital structure and corporate strategy of the Issuer are unacceptable for creating maximum shareholder value.The Reporting Persons believe that the Issuer is undervalued in large part because it is one of the few companies in the sector with an unlevered balance sheet and that has not historically repurchased stock, which has needlessly limited the Issuer’s EBITDA and cash flow growth on a per share basis. The Reporting Persons believe that the Issuer must improve its inefficient capital structure and return significant capital to shareholders in order to establish a valuation commensurate with its asset quality, revenue growth and profit margin.Given the Reporting Persons’ belief that the Issuer’s stock is undervalued, the Reporting Persons believe that maximum value for the Issuer would be achieved through improving the capital structure and capital allocation and then pursuing a sale at some later time, in order to capture more of the discount perceived by the Reporting Persons in the current value. However, if the Issuer is unwilling or unable to significantly lower its cost of capital, the Reporting Persons believe that the Issuer should immediately put itself up for sale to a strategic or financial buyer that can pay significantly in excess of the Issuer’s current valuation through operating and or financial leverage. The Reporting Persons believe that the Issuer should consider a transaction similar to that set forth below: Immediately increase financial leverage to 3.0x Net Debt / LTM EBITDA, which the Reporting Persons believe is a prudent amount of leverage, in line with the Issuer’s peers; CUSIP No. 00374N107 Page 5 of11 Pages Use the proceeds of the debt offering and excess cash on the balance sheet to repurchase approximately $700 million of its outstanding shares through a Dutch tender with $75.00 per share as the high-end of the price range, with the price representing a 6.7% premium to the February 21, 2012 closing price of $70.27.If less than $700 million of stock is purchased through the Dutch tender, the Issuer should return the difference between $700 million and the completed amount of the Dutch tender to shareholders in the form of a special dividend immediately after the closing of the tender offer; Continue to execute well and grow EBITDA at the double digit growth rate the Issuer has generated over the past several years, which would be significantly higher on a per share basis after leveraging the balance sheet and repurchasing stock; Sell itself when a strategic or financial buyer offers to pay a significant premium to the trading price, which should be higher than under the status quo capital structure due to the levered growth of the Issuer at 3.0x Net Debt / LTM EBITDA and the accretion from the significant reduction in the share count at today’s valuation.If the Issuer continues to execute in the manner it has done historically, the Reporting Persons believe that the Issuer will attract significant sale interest from a large group of traditional telecom companies, alternative carriers and cable companies due to its asset quality and financial profile, as well as the consolidating nature of the telecom industry, which favors strategic buyers.For example, if the Issuer were to pursue a sale at the end of 2012 after immediately increasing financial leverage to 3.0x Net Debt / LTM EBITDA and repurchasing $700 million of stock through a Dutch tender and then performing in line with Consensus estimates for 2012, the Reporting Persons believe that a sale could achieve a value of $92-103 per share which is 8.75-9.50x Bloomberg Consensus 2013 estimated EBITDA of $259.0 million, an acquisition multiple in line with precedent transactions.Prices of $92 and $103 would represent a premium of 30.9% and 46.6%, respectively, over the closing price of $70.27 per share on February 21, 2012.If the Issuer were operating effectively in a levered capital structure and its valuation were commensurate with its higher growth on a per share basis, the Reporting Persons believe that a sale would not necessarily need to occur immediately and instead could be pursued opportunistically as the Issuer’s growth compounds over time. However, if the Issuer remains unwilling or unable to incur the financial leverage required to maximize shareholder value, as it has been over the past 24 months in attractive debt financing markets, the Reporting Persons believe that the Issuer should immediately pursue a sale.While such a transaction would not, in the Reporting Person’s view, achieve the value implied by the aforementioned scenario of immediately changing the cost of capital and returning cash to shareholders and then growing earnings for a period of time at a levered rate before selling, the Reporting Persons believe that the value achieved by a sale now would still be significantly above where the Issuer is currently valued and provides a better risk-adjusted return for shareholders than maintaining the status quo.Assuming Bloomberg Consensus 2012 estimated EBITDA of $240.6 million for the Issuer and an acquisition multiple of CUSIP No. 00374N107 Page 6 of11 Pages 8.75-9.50x 2012 estimated EBITDA, an acquisition multiple in line with precedent transactions in the industry, the Reporting Persons believe that a price of at least $81-87 per share could be achieved in such a sale.Prices of $81 and $87 would represent a premium of 15.3% and 23.8%, respectively, over the closing price of $70.27 per share on February 21, 2012. The Reporting Persons believe that the Issuer’s collection of assets is highly attractive in the industry and that the Issuer is poised for years of strong operating and financial performance with the powerful secular trend of increasing demand for high bandwidth services driven by such growth factors as cloud computing, increased social networking, data center virtualization and disaster recovery needs.The Reporting Persons believe that the Issuer should focus on improving its inefficient capital structure, return cash to shareholders and not pursue dilutive acquisitions when the Issuer’s stock is undervalued. The Reporting Persons hope to work with the Issuer, management and the board to effectuate an outcome that improves the capital structure of the Issuer and creates maximum value for all shareholders. SECURITY HOLDERS ARE ADVISED TO READ THE PROXY STATEMENT AND OTHER DOCUMENTS RELATED TO THE SOLICITATION OF PROXIES BY CORVEX AND/OR ITS AFFILIATES FROM THE STOCKHOLDERS OF ABOVENET, INC. FOR USE AT ITS 2, INCLUDING INFORMATION RELATING TO THE PARTICIPANTS IN SUCH PROXY SOLICITATION. INFORMATION RELATING TO PARTICIPANTS IS CONTAINED IN THE NOTICE ATTACHED HERETO AS EXHIBIT 3. WHEN COMPLETED, A DEFINITIVE PROXY STATEMENT AND A FORM OF PROXY WILL BE MAILED TO STOCKHOLDERS OF ABOVENET, INC. AND WILL ALSO BE AVAILABLE AT NO CHARGE AT THE SECURITIES AND EXCHANGE COMMISSION'S WEBSITE AT HTTP://WWW.SEC.GOV. Item 5. Interest in Securities of the Issuer. (a) – (b) Corvex Fund may be deemed to be the beneficial owner of 1,538,535 Shares constituting 1,265,535 Shares held byCorvex Fund and 273,000 Shares underlying the call options referenced in Item 6, which collectively represents approximately 5.96% of the Issuer’s outstanding Shares.Corvex may be deemed to have sole power to vote and sole power to dispose of such Shares.By virtue of his position as control person of the general partner of Corvex, Mr. Meister may be considered to beneficially own such Shares. The percentage in the immediately foregoing paragraph is calculated based on a total of 25,822,393 Shares outstanding as of November 4, 2011 (based on the Issuer’s Quarterly Report on Form 10-Q for the period ending September 30, 2011). (c)Except as set forth on Exhibit 2 attached hereto, there have been no transactions with respect to the Shares during the sixty days prior to the date hereof by the Reporting Persons. (d)The limited partners of (or investors in) each of two or more private investment funds, or their respective subsidiaries or affiliated entities, for which Corvex or its affiliates acts as general partner and/or investment adviser have the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares held for the accounts of their respective funds in accordance with their respective limited partnership interests (or investment percentages) in their respective funds. (e)Not applicable. CUSIP No. 00374N107 Page 7 of11 Pages Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The responses to Items 3, 4 and 5 of this Schedule 13D are incorporated herein by reference. The Reporting Persons purchased, in the over the counter market, American-style call options referencing an aggregate of 273,000 Shares at an exercise price of $38 per Share, which expire on December 31, 2012. The Reporting Persons have sold, in the over the counter market, European-style put options referencing an aggregate of 273,000 Shares at an exercise price of $38 per share, which expire on the earlier of December 31, 2012 or the date on which the corresponding American-style call option described above in this Item 6 is exercised. Except for the arrangements described herein, to the best knowledge of the Reporting Persons, there are no contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item 2 and between such persons and any other person with respect to any securities of the Issuer, including but not limited to, transfer or voting of any of the securities, finder’s fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. CUSIP No. 00374N107 Page 8 of11 Pages Item 7. Material to be Filed as Exhibits. Exhibit 1* - Agreement between Corvex and Keith Meister to file this Schedule 13D and any amendments thereto jointly on behalf of each of them. Exhibit 2 - Transactions in the Shares effected in the past 60 days. Exhibit 3 - Notice of Intent to Nominate Individuals for Election as Directors and Propose Stockholder Business at the 2012 Annual Meeting of Stockholders. * Previously filed as an exhibit to the Original Schedule 13D and incorporated herein by reference. CUSIP No. 00374N107 Page 9 of11 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: February 22, 2012 CORVEX MANAGEMENT LP By: /s/ Keith Meister Name: Keith Meister Title: Managing Partner Date: February 22, 2012 KEITH MEISTER By: /s/ Keith Meister CUSIP No. 00374N107 Page 10 of11 Pages EXHIBIT 2 The following table sets forth all transactions with respect to Shares effected since December 23, 2011, by the Reporting Persons on behalf of the Corvex Funds in respect of the Shares, inclusive of any transactions effected through 4:00 p.m., New York City time, on February 22, 2012. Except as otherwise noted below, all such transactions were purchases or sales of Shares effected in the open market, and the table includes commissions paid in per share prices. NATURE OF TRANSACTION DATE OF TRANSACTION AMOUNT OF SECURITIES PRICE PER SHARE/PREMIUM PER OPTION Open Market Purchase of Shares 02/17/2012 Open Market Purchase of Shares 02/17/2012 Open Market Purchase of Shares 02/14/2012 Open Market Purchase of Shares 01/31/2012 Open Market Purchase of Shares 01/30/2012 Open Market Purchase of Shares 01/27/2012 Open Market Purchase of Shares 01/26/2012 Open Market Purchase of Shares 01/25/2012 Open Market Purchase of Shares 01/24/2012 Open Market Purchase of Shares 01/24/2012 Open Market Purchase of Shares 01/23/2012 Open Market Purchase of Shares 01/20/2012 Open Market Purchase of Shares 01/13/2012 CUSIP No. 00374N107 Page 11 of11 Pages Purchase of Call Options 01/05/2012 Purchase of Call Options 01/03/2012 Purchase of Call Options 12/30/2011 Purchase of Call Options 12/29/2011 Purchase of Call Options 12/28/2011 Purchase of Call Options 12/27/2011 Purchase of Call Options 12/23/2011 Sale of Put Options 01/05/2012 Sale of Put Options 01/03/2012 Sale of Put Options 12/30/2011 Sale of Put Options 12/29/2011 Sale of Put Options 12/28/2011 Sale of Put Options 12/27/2011 Sale of Put Options 12/23/2011 (1)Represents shares underlying American-style call options purchased in the over the counter market. These call options expire on December 31, 2012. (2)This amount represents the cost of an applicable American-style call option to purchase one Share. The per share exercise price of these call options is $38. This exercise price will be adjusted to account for any dividends or other distributions declared by the Issuer prior to exercise of the options. (3)Represents shares underlying European-style put options sold in the over the counter market. These put options expire on the earlier of December 31, 2012 or the date on which the corresponding American-style call option described above in footnote 1 is exercised. (4)This amount represents the proceeds received from an applicable European-style put option to sell one Share.The per share exercise price of these put options is $38. This exercise price will be adjusted to account for any dividends or other distributions declared by the Issuer prior to exercise of the options. EXHIBIT 3 February 22, 2012 FACSIMILE, OVERNIGHT DELIVERY AND SAME-DAY HAND DELIVERY AboveNet, Inc. 360 Hamilton Avenue White Plains, NY10601 Attention:Secretary of AboveNet, Inc. NOTICE OF INTENT TO NOMINATE INDIVIDUALS FOR ELECTION AS DIRECTORS AND PROPOSE STOCKHOLDER BUSINESS AT THE 2 OF ABOVENET, INC. Corvex Master Fund, LP, a Cayman Islands exempted limited partnership (“Shareholder”), hereby provides notice of its intent to nominate the Nominees (as defined below) for election to the Board of Directors (the “Board”) of AboveNet, Inc., a Delaware corporation (“AboveNet”), and to propose certain other matters for stockholder action (the “Proposal”), in each case at the 2012 annual meeting of stockholders of AboveNet (including any adjournment or postponement thereof, the “2012 Annual Meeting”). Shareholder’s principal business is acting as an investment fund, and it is advised by its investment adviser, Corvex Management LP (“Corvex”).The business address of Shareholder and Corvex is c/o:712 Fifth Avenue, 23rd Floor, New York, New York10019, telephone (212) 474-6700.The general partner of Corvex is controlled by Mr. Keith Meister, who maintains the same business address.Mr. Meister is also the Managing Partner of Corvex.As of the date hereof, Shareholder is the beneficial owner of 1,265,535 shares of AboveNet common stock, $0.01 par value per share (“Common Stock”), including 1,000 shares held of record by Shareholder, and additional call options to acquire 273,000 shares of Common Stock (with a strike price of $38 and an expiration date of December 31, 2012).Thus the beneficial ownership of Common Stock giving effect to the call options is 1,538,535 shares. Shareholder also owns put options to sell 273,000 shares of Common Stock (with a strike price of $38 and an expiration date of December 31, 2012).Shareholder intends to appear in person (through its representatives) or by proxy at the 2012 Annual Meeting to nominate the Nominees, to propose the additional items set forth in this notice, and to vote its shares of Common Stock. This notice of nomination, notice of stockholder business and all Exhibits attached hereto are collectively referred to herein as the “Notice”.This Notice is delivered pursuant to Article II, Section 1(b) (the “Proposals Requirements”) of the Amended and Restated Bylaws of AboveNet, as amended through December 1, 2011 (the “Bylaws”), and Article II, Section 1(c) (the “Nomination Requirements”) of the Bylaws.The information included herein represents Shareholder’s best knowledge as of the date hereof.Shareholder reserves the right, in the event any such information shall be or become inaccurate, to provide corrective information to AboveNet as soon as reasonably practicable, although Shareholder does not commit to update any information that may change from and after the date hereof. If this Notice shall be deemed for any reason by a court of competent jurisdiction or otherwise to be ineffective with respect to the nomination of any of the Nominees or the Proposal at the 2012 Annual Meeting, or if any individual Nominee shall be unable to serve for any reason, this Notice shall continue to be effective with respect to the remaining Nominees and Proposals, as the case may be. Shareholder reserves the right to give further notice of additional nominations to be made or additional business to be proposed at the 2012 Annual Meeting or to revise the nominations or business described in this Notice, subject to the applicable requirements of AboveNet’s Bylaws and Delaware law. Notice of Nominations for the Election of Directors According to publicly available information, the Board currently consists of six members (“Directors”) although the Bylaws provide that the number of directors constituting the whole Board is set at seven.Shareholder intends to nominate for election, and to solicit proxies from the other AboveNet stockholders to elect each of Keith Meister, Strauss Zelnick and Peter Aquino (the “Nominees”), to the Board at the 2012 Annual Meeting. Set forth below is the information required by the Nomination Requirements.The section headings correspond to the applicable clauses of the Nomination Requirements.To the extent that information set forth anywhere in this Notice (including the Exhibits hereto and documents incorporated by reference herein) is responsive to a specific item below, each such item shall be deemed to incorporate such information no matter where such information appears in this Notice or in the Exhibits hereto or documents incorporated by reference herein. (c)(i)(A) Name, Age, Business Address and, Residence Address of Each Nominee The name, age, business address and residence address of each Nominee is set forth in Exhibit A. (c)(i)(B) Principal Occupation or Employment of Each Nominee The principal occupation or employment of each Nominee is set forth in Exhibit A. (c)(i)(C) Class and Number of Shares of Stock of AboveNet Beneficially Owned by Each Nominee None of the Nominees beneficially owns any shares of AboveNet stock except for Mr. Meister, who may be deemed to be the beneficial owner of the shares of Common Stock as well as the put and call options owned by Shareholder and described in the second paragraph of this Notice. (c)(i)(D) Description of All Arrangements or Understandings between the Stockholder and each Nominee and Any Other Person or Persons (naming such Person or Persons) Pursuant to which the Nominations Are to Be Made by the Stockholder Please see the second paragraph of this Notice for a description of Mr. Meister’s relationship with Shareholder. (c)(i)(E) Any other Information Relating to such Person That Is Required To Be Disclosed in Solicitations of Proxies or election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the Securities and Exchange Act of 1934 (as amended) 2 The information regarding each Nomineethat may be required to be disclosed in solicitations of proxies for the election of directors or would otherwise be required to be disclosed pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), is set forth in Exhibit A. Set forth in Exhibit B are written consents of each Nominee evidencing such person’s consent to be named as a Nominee and to serve as a Director if elected. (c)(ii) Information Pursuant to Clause (b)(B) of Nomination Requirements The name and address of Shareholder, as they appear on AboveNet’s books (in Direct Registration form), are set forth below: Corvex Master Fund LP 712 5th Avenue, 23rd Floor New York, NY10019-4135 (c)(ii) Information Pursuant to Clause (b)(C) of Nomination Requirements As of the date hereof, Shareholder isthe holder of record of 1,000 shares of Common Stock and the beneficial owner of shares of Common Stock, as well as the call options and put options as described in the second paragraph of this Notice. (c)(ii) Information Pursuant to Clause (b)(D) of Nomination Requirements None, other than as a shareholder of AboveNet. Notice of Stockholder Business In addition to seeking the election of the Nominees as directors on the Board of the 2012 Annual Meeting, Shareholder intends to propose the additional Proposal described below for stockholder action at the 2012 Annual Meeting. Set forth below is the information required by the Proposals Requirements.The section headings correspond to the applicable clauses of the Proposals Requirements.To the extent that information set forth anywhere in this notice (including the Exhibits hereto and documents incorporated by reference herein) is responsive to a specific item below, each such item shall be deemed to incorporate such information no matter where such information appears in this Notice or in the Exhibits hereto or documents incorporated by reference herein. (A) Brief Description of Business Desired to Be Brought Before the 2012 Annual Meeting And Reasons For Conducting Such Business At the Annual Meeting AMENDMENT OF ABOVENET BYLAWS TO FIX BOARD SIZE AT NINE Shareholder intends to submit for adoption by AboveNet’s stockholders at the 2012 Annual Meeting a proposed amendment to AboveNet’s Bylaws, to provide that the whole Board shall consist of nine members including, with respect to the Directors to be elected at the 2012 Annual Meeting.Shareholder is bringing this Proposal before the Annual Meeting in order to amend the Bylaws and set the size of the whole Board at nine. In connection with the foregoing, Shareholder intends to bring the following resolution before the 2012 Annual Meeting: 3 RESOLVED, that ARTICLE III, Section 2 of AboveNet’s Bylaws be and hereby is amended and restated in its entirety to read as follows: “Section 2. Qualifications and Number.A director need not be a stockholder or a citizen of the United States.The number of directors constituting the whole Board shall be nine.” (B)Name and Address, as They Appear on AboveNet’s Books, of the Stockholder Proposing such Business The response to clause (b)(B) of the Nomination Requirements set forth above is incorporated herein by reference. (C)Class and Number of Shares of AboveNet Beneficially Owned by the Stockholder The response given in response to clause (b)(C) of the Nomination Requirements set forth above is incorporated herein by reference. (D)Any Material Interest of the Stockholder in Such Business The response given to Clause (b)(D) of the Nomination Requirements set forth above is incorporated herein by reference. (E)Any other information that is required to be provided by the Stockholder pursuant to Regulation 14A under the Exchange Act in its capacity as a proponent of a Stockholder Proposal None. Shareholder believes that this Notice satisfies the requirements set forth in AboveNet’s Bylaws, including the Proposal Requirements and Nomination Requirements.If AboveNet believes that this Notice contains any discrepancies or if it believes any additional information is required to be provided, please advise us immediately by contacting Mr. Meister at (212) 474-6700. CORVEX MANAGEMENT LP By: Corvex GP LP, its general partner By: /s/ Keith Meister Name: Keith Meister Title:
